UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 333-56848 SEAWRIGHT HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 54-1965220 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 600 Cameron Street, Alexandria, VA 22314 (Address of principal executive offices) Registrant’s telephone number, including area code: (703) 340-1629 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ¨ No x Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Common Stock, $0.001 Par Value Shares Outstanding at June 30, 2011 SEAWRIGHT HOLDINGS, INC. INDEX PART I Financial Information Page Number Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets – June 30, 2008 (Unaudited) and December 31, 2007 3 Unaudited CondensedConsolidated Statements of Operations – Three and Six Months Ended June 30, 2008 and June 30, 2007 and for the period from October 14, 1999 (date of inception) through June 30, 2008 4 Unaudited CondensedConsolidated Statements of Cash Flows – Six Months Ended June 30, 2008 and June 30, 2007 and for the period from October 14, 1999 (date of inception) through June 30, 2008 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures 22 PART II Other Information Item 1 Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Removed and Reserved 22 Item 5 Other Information 22 Item 6. Exhibits 22 SIGNATURES 23 EX-31.1 EX-31.2 EX-32.1 EX-32.2 2 PARTI. FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS SEAWRIGHT HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Deferred financing costs, net - current portion Total current assets Property and equipment, net Other assets: Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Bank overdraft $ $ Accounts payable and accrued expenses Due to related party - Notes payable, current portion Total current liabilities Long-term liabilities: Notes payable, long term portion - Convertible notes payable, net of debt discount Other long term liabilities Total liabilities Commitments and contingencies - - STOCKHOLDERS' DEFICIT Preferred stock, par value $0.001 per share; 100,000 shares authorized - - Series A convertible preferred stock, par value $0.001 per share; 60,000 shares authorized, none issued and outstanding as of June 30, 2008 and December 31, 2007 - - Common stock, par value $0.001 per share; 19,900,000 shares authorized; 13,598,399 shares issued and outstanding as of June 30, 2008 andDecember 31, 2007 Common shares to be issued Additional paid in capital Preferred stock dividend ) ) Accumulated deficit during development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 SEAWRIGHT HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the period from October 14, 1999 (date of inception) Three months ended June 30, Six months ended June 30, through June 30, 2008 Revenue, net $ Cost and expenses: Selling, general and administrative Impairment of trade name - (Gain) loss on sale of trading securities - ) - ) Depreciation and amortization Operating loss ) Other income (expense): Other income - (Loss) gain on extinguishment of debt - ) - ) Interest expense, net ) Total other (expense) Loss from continuing operations before income taxes and discontinued operations ) Provision for income taxes - Loss from continuing operations before discontinued operations ) Income from discontinued operations - Net loss ) Preferred stock dividend - ) Net loss attributable to common shareholders $ ) $ ) $ ) $ ) $ ) Loss per common share, basis and assuming fully diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding, basic and assuming fully diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 SEAWRIGHT HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the period From October 14, 1999 (date of inception) Six months ended June 30, through June 30, 2008 NET CASH USED IN OPERATING ACTIVITIES $ ) $ ) $ ) NET CASH USED IN INVESTING ACTIVITIES ) ) ) NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS - ) Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ $ $ Supplemental Disclosures of Cash Flow Information: Cash paid for interest $ $ $ Cash paid for income taxes $
